ROBINSON, J.
The rule that the verdict of a jury 'may not be impeached by the evidence of a member of the jury is a common law rule founded upon public policy, and not upon the doctrine of estoppel, and the fact that a juror offering such impeaching evidence did not join in the verdict, does not exempt such evidence from the operation of the rule. The legislature and not the court are empowered to modify or abrogate the rule.
Judgment affirmed.
Jones, Matthias and Day, JJ., concur. Marshall, C. J., Wanamaker and Allen, JJ., dissent.